Citation Nr: 1611073	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  13-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a pelvic disability, to include as secondary to a service-connected low back condition.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. §§ 4.29 and/or 4.30 (2015) for a service-connected condition.

3.  Entitlement to a rating in excess of 30 percent for dysthymic disorder.  

4.  Entitlement to a rating in excess of 40 percent prior to January 14, 2011 for low back syndrome due to herniated disc with spondylolysis with spondylolisthesis and probable left L5 radiculopathy, from March 1, 2011 to June 17, 2013, from August 1, 2013 to February 17, 2015, and from April 1, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The February 2010 rating decision denied entitlement to service connection for a pelvic disability, to include as secondary to a service-connected low back condition and entitlement to a temporary total evaluation under 38 C.F.R. §§ 4.29 and/or 4.30 for a service-connected condition.  The July 2011 rating decision continued a 40 percent rating for low back syndrome due to herniated disc with spondylolysis with spondylolisthesis and probable left L5 radiculopathy but granted a temporary 100 percent rating based on surgical or other treatment necessitating convalescence from January 24, 2011 to March 1, 2011.  The July 2011 rating decision also continued a 30 percent evaluation for dysthymic disorder.  

During the pendency of the appeal for an increased rating for low back syndrome due to herniated disc with spondylolysis with spondylolisthesis and probable left L5 radiculopathy, a January 2014 rating decision granted a temporary 100 percent evaluation from June 17, 2013 to August 1, 2013, based on surgical or other treatment necessitating convalescence.  Similarly, a November 2015 rating decision also granted a temporary 100 percent evaluation effective February 17, 2015 to April 1, 2015, also based on surgical or other treatment necessitating convalescence.  However, such increased evaluations do not abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board is unclear if the Veteran intended to raise the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability, as a June 2013 application for benefits stated the Veteran was 100 percent unemployable due to back surgery, and thus it is referred to the AOJ for clarification.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a January 2013 VA Form 9, substantive appeal, the Veteran perfected the claims of entitlement to service connection for a pelvic disability, to include as secondary to a service-connected low back condition and entitlement to a temporary total evaluation under 38 C.F.R. §§ 4.29 and/or 4.30 for a service-connected condition in and did not request a Board hearing.  However, during the pendency of these initial claims on appeal, in a June 2014 Form 9, substantive appeal, the Veteran perfected  an increased rating for low back syndrome due to herniated disc with spondylolysis with spondylolisthesis and probable left L5 radiculopathy and an increased rating for dysthymic disorder, and the Veteran requested a videoconference hearing.  However, the record does not reflect that the Veteran has been afforded the opportunity to present testimony before the Board on the issues of an increased rating for low back syndrome due to herniated disc with spondylolysis with spondylolisthesis and probable left L5 radiculopathy and an increased rating for dysthymic disorder.  The Board finds that the Veteran should be afforded an opportunity to provide testimony on these issues at a videoconference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal. 

Furthermore, with respect to the issue of entitlement to entitlement to service connection for a pelvic disability, to include as secondary to a service-connected low back condition and entitlement to a temporary total evaluation under 38 C.F.R. §§ 4.29 and/or 4.30 for a service-connected condition, when resolving reasonable doubt in the Veteran's favor and the potentially intertwining of issues, the Board will afford the Veteran with an opportunity to testify regarding all issues herein on appeal.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, this case must be remanded to afford the Veteran the requested video conference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the Veteran's current address and includes notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.  Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

